DISMISS and Opinion Filed April 8, 2013.




                                         S   In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                      No. 05-12-00702-CV

             THE DALLAS CENTER OF REHABILITATION, LLC, Appellant
                                    V.
                          REANNE VAUGHN, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-11837

                                MEMORANDUM OPINION
                        Before Justices Lang-Miers, Murphy, and Fillmore
                                   Opinion by Justice Fillmore
        This appeal is reinstated.

        The parties filed an agreed motion on July 17, 2012 informing the Court that they had

settled. The parties asked the Court to abate the appeal pending finalization of settlement papers.

The Court abated the appeal but did not receive any further communication from the parties. By

letter dated March 21, 2013, the Court informed the parties that we would dismiss the appeal

unless we received written correspondence from the parties within ten days informing us that the

case did not settle.
       As of today’s date, the Court has not received a response. Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 42.3(c).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


120702F.P05




                                            –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

THE DALLAS CENTER OF                                  On Appeal from the 193rd Judicial District
REHABILITATION, LLC, Appellant                        Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-11-11837.
No. 05-12-00702-CV         V.                         Opinion delivered by Justice Fillmore.
                                                      Justices Lang-Miers and Murphy,
REANNE VAUGHN, Appellee                               participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Reanne Vaughn, recover her costs of this appeal from
appellant, The Dallas Center of Rehabilitation, LLC.


Judgment entered this 8th day of April, 2013.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE




                                                –3–